OPINION — AG — ** LOYALTY OATH — SIGNATURES ** (1) THE COUNTY ELECTION BOARD SHOULD PROMPTLY APPOINT SAID FORMER MEMBER OR SOME OTHER RESIDENT ELECTOR OF THE PRECINCT TO FILL SAID OFFICE UNTIL THE FIRST MONDAY OF MAY, 1953, AND UNTIL HIS SUCCESSOR IS APPOINTED AND QUALIFIED. (2) SAID APPOINTEE SHOULD PROMPTLY QUALIFY FOR SAID OFFICE BY TAKING AND SUBSCRIBING TO THE CONSTITUTIONAL OATH OF OFFICE AND FILE SAME IN THE OFFICE OF THE COUNTY CLERK. (3) WITHIN THIRTY DAYS AFTER SAID APPOINTEE SO QUALIFIES, HE SHOULD TAKE SAID LOYALTY OATH, AND WITHIN A REASONABLE TIME THEREAFTER (THE 1951 ACT DOES NOT FIX THE TIME) FILE SAID OATH, AS PROVIDED IN 51 O.S. 37.3 [51-37.3] WITH THE PRECINCT ELECTION BOARD BY DELIVERING SAME TO THE CLERK THEREOF, WHO IN TURN SHOULD FILE THE SAME IN THE OFFICE OF THE COUNTY CLERK. (FORFEIT PUBLIC OFFICE, REFUSE TO TAKE LOYALTY OATH, SUCCESSOR, APPOINTMENT) CITE: 26 O.S. 31 [26-31] 26 O.S. 361 [26-361], 51 O.S. 2 [51-2], 51 O.S. 37.1 [51-37.1], 51 O.S. 37.2 [51-37.2] (?)